Citation Nr: 1208975	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from April 1977 until April 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied service connection for a left knee condition.  

This matter was previously before the Board in February 2011.  At that time, a remand was ordered to accomplish additional development, which included providing the Veteran an opportunity to request that the RO/AMC attempt to obtain private medical records and to obtain a VA examination.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Although the Veteran claimed, in a March 2011 statement, that his current claim is for a bilateral knee disorder, his January 2008 claim statement refers only to a left knee claim.  That claim is currently before the Board.  The RO previously denied service connection for a right knee disorder in a February 1998 rating decision.  In the March 2011 statement, the Veteran essentially raised a claim to reopen the right knee disorder service connection claim.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he has a left knee disorder due to service.  In a March 2011 statement, he claimed that his working conditions while performing his military duties caused his left knee problem.  He reported that his duties required him to work on his knees without knee protection, including as a mechanic, machinist and welder.  He also reported that he has had left knee pain since service.

The Veteran's service treatment records show one instance of treatment referable to the left knee.  Specifcally, in May 1979, a medical provider diagnosed him with a contusion to the left knee as a result of banging his knee on the corner of his bed.  The service treatment records are otherwise silent as to any left knee problems.  

The Veteran received a VA examination in March 2011.  The examiner found that it was less likely than not that the Veteran had a left knee condition secondary to any service connected injury.  The examiner also found that there was no significant evidence in the medical record to substantiate a chronic ongoing knee problem.  

Following the March 2011 VA examination, the AMC received copies of private
medical records from Dr. L.P.  In a December 19, 2007 report, Dr. L.P. diagnosed 
the Veteran with prepatellar bursitis of both knees and a possible left knee meniscus tear.  In a February 2011 report, Dr. L.P. diagnosed the Veteran with bilateral knee pain, with a probable left knee lateral meniscus tear.  

In contrast to the findings of the March 2011 VA examiner, the private medical evidence shows that the Veteran has had a diagnosis of left knee bursitis and a current diagnosis of a possible left knee meniscus tear.  The March 2011 VA examiner did not have an opportunity to review this evidence prior to forming his opinion regarding this claim.  Given the conflicting medical evidence of record, the Board finds that a new VA examination is necessary.  


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should schedule the Veteran for an appropriate joints examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed left knee disorder and his service.  

Based on examination findings, including if appropriate x-rays or other diagnostic studies, and a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a left knee disorder, including either bursitis or a lateral meniscus tear? 

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed left knee disorder has been caused by the Veteran's service?

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

2.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



